
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1705
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Pascrell (for
			 himself and Mr. Tiberi) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of the
		  month of October as Italian and Italian American Heritage
		  Month.
	
	
		Whereas Italian and Italian American Heritage Month
			 recognizes the enormous contributions the Italian and Italian American people
			 have made to the United States and the world throughout history, including
			 generals, admirals, philosophers, statesmen, musicians, athletes, and Nobel
			 Prize-winning scientists;
		Whereas Italian and Italian American Heritage Month
			 salutes the Italian and Italian American community and expresses appreciation
			 for their culture and heritage that have immeasurably enriched the lives of the
			 people of the United States and the world;
		Whereas the strength and success of the United States, the
			 vitality of its communities, and the effectiveness of its society depend, in
			 great measure, upon the distinctive and sterling qualities demonstrated by
			 various ethnic groups, exemplified by members of the Italian and Italian
			 American community, who share with their rich and unique heritage; and
		Whereas the month of October would be an appropriate month
			 to designate as Italian and Italian American Heritage Month: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)supports the
			 designation of Italian and Italian American Heritage Month in order to
			 recognize the enormous contributions Italian and Italian American people have
			 made to the United States and the world throughout history; and
			(2)encourages all people in the United States
			 to observe Italian and Italian American Heritage Month with appropriate events
			 and activities.
			
